
	
		I
		112th CONGRESS
		1st Session
		H. R. 1847
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Inslee (for
			 himself, Mr. Jones, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 41, United States Code, and title 10,
		  United States Code, to extend the number of years that multiyear contracts may
		  be entered into for the purchase of advanced biofuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Fuel for Enhancing National
			 Security Act of 2011.
		2.Multiyear
			 contracts for advanced biofuel
			(a)Civilian agency
			 contractsSubsection (a) of
			 section 3903 of title 41, United States Code, is amended to read as follows:
				
					(a)DefinitionsIn this section:
						(1)Multiyear
				contractThe term
				multiyear contract—
							(A)means a contract for the purchase of
				property or services for more than one, but not more than five, program years,
				except as provided in subparagraph (B);
							(B)in the case of a contract for the purchase
				of advanced biofuel, means a contract for the purchase of such fuel for a
				period of up to 15 program years; and
							(C)may provide that performance under the
				contract during the second and subsequent years of the contract is contingent
				upon the appropriation of funds and (if it does so provide) may provide for a
				cancellation payment to be made to the contractor if such appropriations are
				not made.
							(2)Advanced
				biofuelThe term
				advanced biofuel has the meaning given such term in section
				211(o)(1)(B) of the Clean Air Act (42 U.S.C.
				7545(o)(1)(B)).
						.
			(b)Defense
			 contractsSubsection (k) of section 2306b of title 10, United
			 States Code, is amended to read as follows:
				
					(k)DefinitionsFor the purposes of this section:
						(1)(A)Except as provided in subparagraph (B), the
				term multiyear contract means a contract for the purchase of
				property or services for more than one, but not more than five, program years.
							(B)In the case of a contract for the
				purchase of advanced biofuel, the term multiyear contract means a
				contract for the purchase of such fuel for a period of up to 15 program
				years.
							(C)Such a contract may provide that
				performance under the contract during the second and subsequent years of the
				contract is contingent upon the appropriation of funds and (if it does so
				provide) may provide for a cancellation payment to be made to the contractor if
				such appropriations are not made.
							(2)The term
				advanced biofuel has the meaning given such term in section
				211(o)(1)(B) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into on or after the date occurring 180 days after the date of the
			 enactment of this Act.
			
